Case 07-00400-SMT         Doc 29     Filed 05/14/20 Entered 05/14/20 14:02:30            Desc Main
                                    Document      Page 1 of 9



                           UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF COLUMBIA

In re:                                                 )
                                                       )
ADAM OLSEN,                                            )      Case No. 07-00400-SMT
                                                       )      Chapter 7
                  Debtor.                              )
______________________________________                 )

                    MOTION TO ENFORCE DISCHARGE INJUNCTION
                         AND SEEK ORDER OF CONTEMPT

         Adam S. Olsen (the “Debtor”), Debtor, in the above-captioned case, by and through

counsel, Cohen Baldinger & Greenfeld, LLC, files this motion (the “Motion”) seeking an Order

enforce the discharge injunction holding Samuel Davis, a creditor, and his counsel, Christopher

Karounos, in contempt in support hereof shows this Honorable Court as follows:

                                        INTRODUCTION

         In the present Motion, the Debtor seeks to enforce his discharge order against a creditor

in the case, Samuel Davis and his counsel, Christopher Karounos (hereinafter collectively

referred to as “Davis”). At the time the Debtor filed this case, he scheduled a debt of $27,500

owed to Samuel Davis in the schedules attached to his bankruptcy petition. The Debtor obtained

a discharge of indebtedness, but eight years after the conclusion of the bankruptcy case, Davis,

an attorney in New Jersey, induced the Debtor to execute a promissory note concerning the

discharged debt, then filed suit against the Debtor in a New Jersey Superior Court in an effort to

collect the debt. The Debtor appeared pro se in that litigation and raised the discharge as an

affirmative defense to the obligation. However, the Superior Court entered judgment against the

Debtor on July 26, 2018 in the amount of $50,000, and Davis later commenced collection efforts

concerning the judgment. The Debtor demanded that Davis cease efforts to collect the judgment,


                                                 -1-
Case 07-00400-SMT        Doc 29     Filed 05/14/20 Entered 05/14/20 14:02:30              Desc Main
                                   Document      Page 2 of 9



but Davis is continuing to attempt to collect the judgment, by, among other things, scheduling a

creditors’ examination in the case, threatening further collection actions against the Debtor,

contacting other creditors whose claims have been discharged in an effort to recruit them into

joint action against the Debtor, contacting client’s of the Debtor, and generally harassing the

Debtor’s family and business partners.

FACTS

       1.      On July 31, 2007, the Debtor commenced the present case by filing a petition

seeking protection under Chapter 7 of the United States Bankruptcy Code, 11 U.S.C. §101 et

seq.

       2.      In his schedules of liabilities filed with the petition, the Debtor scheduled a debt

due to Davis in the amount of $27,500. (See, Schedule F to Debtor’s Voluntary Petition,

attached as Exhibit “A” hereto).

       3.      Davis was served with notice of the case filing and was aware of the Debtor’s

bankruptcy petition.

       4.      On November 6, 2007, the Court entered an Order Discharging Debtor (the

“Discharge Order”) in the case.

       5.      At no time prior to entry of the Discharge Order did the Debtor execute a

reaffirmation agreement concerning the debt to Davis, and no reaffirmation agreement was

approved by the Court.

       6.      On November 20, 2007, the Court entered an Order Discharging Trustee and

Closing Fully-Administered, No Asset Case, closing the Debtor’s case.




                                                 -2-
Case 07-00400-SMT          Doc 29     Filed 05/14/20 Entered 05/14/20 14:02:30           Desc Main
                                     Document      Page 3 of 9



       7.         In or about August, 2015, Davis contacted the Debtor concerning the debt, stating

that the Debtor should repay him with interest and should execute a promissory note concerning

the obligation.

       8.         On September 27, 2015, the Debtor executed a promissory note calling for

payment of $28,000 to Davis, together with $7,000 in “fixed interest,” accrued prior to the date

of the note, bringing the total amount of the promissory note to $35,000. (See, Promissory Note,

attached hereto as Exhibit “B”).

       9.         The promissory note stated that the Debtor’s agreement to pay Davis was “in

return for a loan that I have received…”. The Debtor, however, received no new funds or other

consideration of any kind from Davis in connection with the 2015 promissory note.

       10.        The note provided a schedule for repayments to be made by Olsen, and further

provided that the balance due Davis would accrue interest at “the fixed rate of 22% per year” if

the Debtor failed to make payments.

       11.        The Debtor did not pay the amounts Davis claimed due, and on November 4,

2015, Davis filed suit against the Debtor in the Superior Court for Bergen County, New Jersey,

initiating the case entitled Davis v. Olsen, Case No. BER-L-9588-15, to collect the purported

obligations due under the note. (See, Complaint filed in Superior Court for Bergen County, New

Jersey, attached hereto as Exhibit “C”).

       12.        Appearing pro se in the case, the Debtor filed an Answer to Davis’ complaint on

June 15, 2016, asserting, among other defenses, that the debt due to Davis was discharged in the

present bankruptcy case. The Debtor indicated in his Answer that he had made payments to

Davis because he “wished do right by plaintiff” and had signed the promissory note under

pressure from Davis in 2015. (See, Answer to Complaint attached hereto as Exhibit “D”).



                                                  -3-
Case 07-00400-SMT          Doc 29     Filed 05/14/20 Entered 05/14/20 14:02:30             Desc Main
                                     Document      Page 4 of 9



       13.      In the litigation, a trial date was ultimately scheduled on June 13, 2018. On the

day prior to the trial date, the Debtor forwarded a pro se letter to the Court, indicating that he had

believed the case continued at the request of Davis’ counsel and was not available for the trial on

the 13th. The Debtor also stated again that the debt was discharged in his 2007 bankruptcy case,

but stated he was “agreeing to honor the obligation” pending an agreement with Davis. (See,

Letter of Adam Olsen, dated June 13, 2018, attached hereto as Exhibit “E”).

       14.      The Court entered a judgment for $50,000 on July 26, 2018, indicating it was a

“consent judgment” between the parties.

       15.      In or about April, 2019, Davis began efforts to attempt to collect the judgment.

The Debtor indicated again that the debt had been discharged, but despite this, Davis compelled

the Debtor to attend a creditor’s examination and indicated an intention to attempt to seize assets

of the Debtor to satisfy the judgment. A copy of that judgement is attached hereto and made a

part hereof as Exhibit “F”).

                       ARGUMENT AND CITATION TO AUTHORITY

       16.      Pursuant to Section 727 of the Bankruptcy Code, the entry of a discharge

“discharges the debtor from all debts that arose before the date of the order for relief under this

chapter…” 11 U.S.C.S. §727. The effect of a discharge is governed by Section 524 of the

Bankruptcy Code, which provides in relevant part that a discharge of indebtedness –

                    voids any judgment at any time obtained, to the extent that such judgment is a
             determination of the personal liability of the debtor with respect to any debt
             discharged under section 727 . . . . of this title, whether or not discharge of such debt
             is waived.

       See 11 U.S.C.S. § 524(a); See e.g., In re Fernandez-Lopez, 37 B.R. 664, 668-69 (B.A.P.

9th Cir. 1984). In addition, Section 524(a) providing that the discharge –




                                                  -4-
Case 07-00400-SMT        Doc 29    Filed 05/14/20 Entered 05/14/20 14:02:30             Desc Main
                                  Document      Page 5 of 9



              operates as an injunction against the commencement or continuation of an action,
       the employment of process, or an act, to collect, recover or offset any such debt as a
       personal liability of the debtor, whether or not discharge of such debt is waived…

       11 U.S.C.S. § 524(a).

       17.     Section 524(d) provides a mechanism for parties to agree to except a debt from

the discharge through a reaffirmation agreement. Such an agreement is enforceable only if -

       (1) such agreement was made before the granting of the discharge under section 727,
           1141, 1228, or 1328 of this title…;

       (2) the debtor received the disclosures described in subsection (k) at or before the time at
           which the debtor signed the agreement; [and]

       (3) such agreement has been filed with the court and, if applicable, accompanied by a
           declaration or an affidavit of the attorney that represented the debtor during the
           course of negotiating an agreement under this subsection…

       See 11 U.S.C. §524(d). In the absence of such an approved reaffirmation agreement, an

agreement concerning a discharged debt is not legally enforceable. See e.g., Airlines Reporting

Corp. v. Mascoll (In re Mascoll), 246 B.R. 697, 701 (Bankr. D.D.C. 2000) (creditor had only two

methods to ensure that its debt would not be discharged, executing a valid reaffirmation

agreement or filing a timely dischargeability complaint); Lewis v. Long (In re Long), 504 B.R.

424, 438 (Bankr. W.D. Va. 2014) (to waive discharge of a particular debt, a debtor must reaffirm

the debt pursuant to section 524©); Chilcoat v. Minor (In re Minor), 115 B.R. 690, 693 (D.Co.

1990). (requirements of section 524© must be met for the waiver of debt to be effective).

       18.     The judgment entered by the New Jersey Superior Court in the litigation by Davis

is void. Congress crafted Section 524 as a permanent injunction prohibiting collection of a

discharged debt post-bankruptcy. See e.g., In re Fernandez-Lopez, supra. 37 B.R. at 669.

Accordingly, where a creditor obtains a judgment in a non-bankruptcy court based on a

discharged debt, such judgment is void and may be collaterally attacked in the bankruptcy court.

See e.g., In re Lanford, 2004 Bankr. LEXIS 2247, at *3-4 (Bankr. D.D.C. Sep. 1, 2004). As the
                                                -5-
Case 07-00400-SMT         Doc 29     Filed 05/14/20 Entered 05/14/20 14:02:30              Desc Main
                                    Document      Page 6 of 9



Court found in Lanford, Congress specifically intended Section 524 to permit the avoidance of a

state court judgment, based on its plenary power over bankruptcy proceedings:

               …Congress, because its power over the subject of bankruptcy is plenary, may by
       specific bankruptcy legislation create an exception to that principle and render judicial
       acts taken with respect to the person or property of a debtor whom the bankruptcy law
       protects nullities and vulnerable collaterally.

       Lanford, supra. 2004 Bankr. LEXIS 2247, at *7 (citing Kalb v. Feuerstein, 308 U.S. 433,

60 S. Ct. 343, 84 L. Ed. 370 (1940)). Accordingly, a judgment in a collection suit brought after

discharge is rendered null and void by section 524(a). In re Cruz, 254 B.R. 801, 812 (Bankr.

S.D.N.Y. 2000) (Section 524 (a) (1) voids state court default judgment regardless of general

preclusionary effect.). This is true regardless whether the debtor has taken any action to assert

the discharge as a bar to the suit in the collection action. Id., see also Lanford, supra. (citing 4

Collier on Bankruptcy P 524.LH[1] at p. 524-54 (15th ed. as revised March 2003).

       19.     In addition to prohibiting action to collect a discharged debt, and voiding a

judgment obtained in such an action, Section 524 makes unenforceable any agreement waiving

the discharge or excepting the debt from the discharge, other than through the reaffirmation

mechanism contained in the section. Thus, even in the context of a consent order in the state

court, bankruptcy courts have found such agreements unenforceable as to a discharged debt. See

In re Ethridge, 80 BR 581 (Bankr. MD GA 1987) (provisions of consent judgment waiving

debtor's discharge as to debt are void). The prohibition on enforcement of such an agreement is

enforced where any part of the consideration is the discharged debt. See e.g., In re Bagbag, 595

B.R. 164, 170 (Bankr. S.D.N.Y. 2018).

       20.     In this case, both the promissory note and the judgment are void. The Debtor

discharged his obligations to Davis during his 2007 bankruptcy case, and Davis was listed as a

creditor in the case and was aware of the case filing and the discharge. His debt could not be


                                                  -6-
Case 07-00400-SMT        Doc 29     Filed 05/14/20 Entered 05/14/20 14:02:30              Desc Main
                                   Document      Page 7 of 9



rendered enforceable by compelling the Debtor to sign a promissory note in 2015, eight years

after the discharge, nor by later obtaining a judgment based on that promissory note. The Debtor

submits an order voiding the judgment and enforcing the discharge injunction against further

collection actions by Davis should be issued.

       21.     The Debtor submits further that he should be permitted to seek sanctions for

contempt against Davis. The Court has authority to enter a contempt judgment against Davis

based on his violation of the discharge injunction. See e.g., In re Hamilton Allied Corp., 87 B.R.

43, 45 (Bankr. S.D. Ohio 1988) (bankruptcy court possesses the power to punish for civil

contempt when the permanent injunction of 11 U.S.C. § 524 has been violated); See also, Miller

v. Mayer (In re Miller), 81 B.R. 669 (Bankr. M.D. Fla. 1988). In this case, such sanctions are

appropriate. It is not an inadvertent mistake by Davis which has made the filing of this Motion

necessary. Davis has engaged in a systematic effort to collect a liability which he was aware had

been discharged. The Debtor has notified Davis numerous times that the debt was subject to the

discharge, but this has done nothing to dissuade Davis from continuing aggressive collection

efforts. Indeed, in recent weeks, Davis has compelled the Debtor to attend a creditors’

examination, threatened garnishments and other collection actions, and has attempted to

communicate with the Debtor’s business associates concerning the debt. He has done so after

the Debtor demanded he cease collection efforts and reiterated that the bankruptcy discharge

applies to the debt. Davis’ actions are willful and have been taken with knowledge of the

discharge, and a judgment awarding sanctions for civil contempt is appropriate. In re Howard,

307 B.R. 659, 664 (Bankr. D. Minn. 2004).

       22.




                                                -7-
Case 07-00400-SMT        Doc 29    Filed 05/14/20 Entered 05/14/20 14:02:30            Desc Main
                                  Document      Page 8 of 9




       WHEREFORE, the Debtor respectfully prays the Court enter an Order scheduling a

hearing on the Debtor’s request for injunctive relief and for an order holding Davis in contempt

and imposing sanctions, and granting such other and further relief as is just and proper

                                             Respectfully submitted,

                                             COHEN, BALDINGER & GREENFELD, LLC

                                                       /s/ Steven H. Greenfeld
                                                      Steven H. Greenfeld, Esq. (#424893)
                                                      Suite 103
                                                      2600 Tower Oaks Boulevard
                                                      Rockville, MD 20852
                                                      (301) 881-8300
                                                              Counsel for Adam Olson




                                                -8-
Case 07-00400-SMT       Doc 29     Filed 05/14/20 Entered 05/14/20 14:02:30          Desc Main
                                  Document      Page 9 of 9



                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 14th day of May 2020, I reviewed the Court’s CM/ECF
system and it reports that an electronic copy of the foregoing Motion, along with a copy of the
proposed Order, will be served electronically via the Court’s CM/ECF system on the following:

                             Bryan Ross, Esq.
                                           Chapter 7

       I HEREBY FURTHER CERTIFY that on the 14th day of May 2020, a copy of the
forgoing Motion, along with a copy of the proposed Order was also mailed, first class mail,
postage prepaid to:
                            Bryan Ross, Trustee
                            1776 K Street N.W.
                            Suite 200
                            Washington, DC 20006-1222

                             U. S. Trustee for Region Four
                             U. S. Trustee's Office
                             1725 Duke Street
                             Suite 650
                             Alexandria, VA 22314

                             Christopher Karounos, Esq.
                             Karounos & Associates, LLC
                             17 Chamberlain Avenue
                             Elmwood Park, NJ 07407
                                    Counsel for Samuel Davis

                             Samuel Davis, Esq.
                             375 Cedar Lane
                             Teaneck, NJ 07666-3433

                                                      /s/ Steven H. Greenfeld
                                                     Steven H. Greenfeld




                                               -9-
